OPINION OF THE COURT
In Matter of National Fuel Gas Distrib. Corp. v Chu: Judgment affirmed, with costs, for the reasons stated in the opinion by Justice Paul J. Yesawich, Jr., at the Appellate Division (114 AD2d 38).
In Matter of Envirogas, Inc. v Chu: Order insofar as appealed from affirmed, with costs, for the reasons stated in the opinion by Justice Paul J. Yesawich, Jr., at the Appellate Division (114 AD2d 38).
*635Concur: Chief Judge Wachtler and Judges Meyer, Simons, Kaye, Alexander, Titone and Hancock, Jr.